DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a Non-Final Office Action upon examination of application number 14/861,531 in response to Applicant’s Request for Continued Examination (RCE) filed on October 12, 2021.

3.	In accordance with Applicant’s amendment, claim 1 is amended. Claims 1-11 and 13-19 are currently pending.

Continued Examination Under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submissions filed on 10/12/2021 have been entered.



Response to Amendment

5.	In the response filed October 12, 2021, Applicant amended claim 1, and did not cancel any claims. No new claims were presented for examination.

6.	The claim rejection under 35 U.S.C. 101 was previously withdrawn [See Office Action, dated 09/01/2020].


Response to Arguments

7.	Applicant's arguments filed October 12, 2021 have been fully considered.

8.	Applicant’s amendment to independent claim 1 and supporting arguments (Remarks at page 6) have been fully considered and an updated search was performed. Applicant’s arguments (Remarks at pages 6) concerning the §103 rejection of claim 1 have been considered, however these arguments are primarily raised in support of the new limitations presented in amended independent claim 1, which are believed to be fully addressed via the new grounds of rejection set forth under §103 in the instant office action.

9.	Applicant’s amendment necessitated the new ground(s) of rejection set forth under 35 U.S.C. §103 in this Office Action.

10.	Applicant submits “On page 29 of the 2021 May Final, Butler is asserted to disclose the prior limitation of: in response to the analyzed deficiency of the problematic machine, send a second set of machine instructions to the problematic machine, wherein the second set of machine instructions causes the problematic machine to continue operating at a reduced capacity based on user inputted parameter/value entries associated with the problematic machine; Applicant respectfully disagrees.” [Applicant’s Remarks, 10/12/2021, page 6] 

In response to Applicant’s argument that Butler does not disclose “in response to the analyzed deficiency of the problematic machine, send a second set of machine instructions to the problematic machine, wherein the second set of machine instructions causes the problematic machine to continue operating at a reduced capacity based on user inputted parameter/value entries associated with the problematic machine,” it is first noted that claim 1 was amended to recite “in response to the analyzed deficiency of the problematic machine and the environmental information, send a second set of machine instructions to the problematic machine, wherein the second set of machine instructions causes the problematic machine to continue operating at a reduced capacity based on user inputted parameter/value entries associated with the problematic machine.” Second, it is noted that Butler was not relied upon to disclose the newly amended limitation. Applicant’s argument with respect to claim 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

11.	Applicant submits “none of the references, either alone or in combination, disclose obtaining a set of environmental information that is ancillary to the problematic workflow event and then having the problematic machine operate on a reduced capacity based on the deficiency of the machine AND the ancillary environmental information.” [Applicant’s Remarks, 10/12/2021, page 6] 

	In response to Applicant’s argument that “none of the references, either alone or in combination, disclose obtaining a set of environmental information that is ancillary to the problematic workflow event and then having the problematic machine operate on a reduced 

12.	 Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 112



13.	The following is a quotation of 35 U.S.C. 112(b): 


(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


14.	Claims 1-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

the at least one of the first set of contacts”, and “the at least one of the second set of contacts.” There is a lack of antecedent basis for the limitations “the at least one of the first set of contacts”, and “the at least one of the second set of contacts” in the claim, which renders this claim indefinite. Appropriate correction is required.

16.	Claim 17 also recites the limitation “the at least one of the first set of contacts”, which lacks antecedent basis and therefore render the claims indefinite. Appropriate correction is required.

17.	All claims dependent from the above rejected claims are also rejected as indefinite due to dependency.

Claim Rejections - 35 USC § 103

18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

22.	Claims 1-7, 10-11, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as unpatentable over in view of Maturana et al., Pub. No.: US 2014/0047107 A1, [hereinafter Maturana], in view of Schneier et al., Pub. No.: US 2002/0087882 A1, [hereinafter Schneier], in view of Solomon et al., Patent No.: US 8,762,190 B1, [hereinafter Solomon], in further view of Sustaeta et al., Pub. No.: US 2009/0204267 A1, [hereinafter Sustaeta].

As per claim 1, Maturana teaches a scheduling system (paragraph 0002, discussing systems that provide remote monitoring services for an industrial automation system over a cloud infrastructure; paragraph 0064, discussing that servers, controllers, etc., can be monitored using a number of protocols, and at a certain point alarms can be queued up and cloud agent can send the alarms to the cloud. Alarms can be reactive or proactive (e.g., track consumables on a machine and generate an alarm when time to reorder, monitor cycle counts on a machine and generate an alarm when to schedule preventative maintenance, generate an alarm when temperatures go out of defined bandwidths,…, etc.)., comprising: 
a first sensor configured to detect a first set of information about a first problematic workflow event associated with a problematic machine (paragraph 0004, discussing that data relating to machine health, alarm statuses,…, and the like are often monitored; paragraph 0008, discussing collecting the industrial data from data collectors in an industrial enterprise. The cloud-based infrastructure can organize the acquired data based on selected criteria (e.g., time of occurrence of a plant-floor event, priority, etc.)...The infrastructure includes a data collecting service agent that execute periodic collecting and transmission of serialized data; paragraph 0045, discussing that the enterprise comprises one or more industrial facilities, each having a number of industrial devices in use. The industrial devices can make up one or more automation systems operating within the respective facilities…Industrial devices can include such devices as industrial controllers; field devices such as sensors and meters; motor drives; operator interfaces; industrial robots;…; or other such industrial devices; paragraph 0051, discussing monitoring conditions of the various industrial systems and the devices that make up those systems to prevent harmful or catastrophic events from occurring (e.g., events that may result in machine downtime,.., etc.); paragraph 0060, discussing that in addition to collection and migration of data, cloud agent 306 can also perform local analytics on the data prior to moving the data to the cloud platform…Cloud agent 306 may be configured to compress the collected data...Cloud agent 306 may be configured to aggregate data by combining related data from multiple sources. For example, data from multiple sensors measuring related aspects of an automation system can be identified and aggregated [i.e., the multiple sensors measuring related aspects of an automation system suggest a first sensor configured to detect a first set of information about a first problematic workflow event associated with a problematic machine]; paragraph 0064, discussing that servers, controllers, etc., can be monitored, and at a certain point alarms can be queued up and cloud agent 306 can send the alarms to the cloud. Alarms can be reactive (e.g., alarms that trigger when a motor fails) [i.e., This shows that a first set of information about a first problematic workflow event associated with a problematic machine is detected]; paragraph 0003);
a computer-operated controller, wherein the computer-operated controller is configured (paragraph 0004, discussing that because of the large number of system variables that must be monitored and controlled in near real-time, industrial automation systems often generate vast amounts of near real-time data. In addition to production statistics, data relating to machine health, alarm statuses, operator feedback, electrical or mechanical load over time, and the like are often monitored...This data is generated by the many industrial devices that can make up a given automation system, including the industrial controller and its associated I/O, telemetry devices for near real-time metering, motion control devices, visualization applications, lot traceability systems, etc.; paragraph 0043, discussing that a set of controllers includes one or more controllers; paragraphs 0046, 0056) to: 

obtain a set of environmental information (paragraph 0046, discussing that a given controller typically receives any combination of digital or analog signals from the field devices indicating a current state of the devices and their associated processes (e.g., temperature, position, part presence or absence, fluid level, etc.) [i.e., This shows that environmental information is obtained], and executes a user-defined control program that performs automated decision-making for the controlled processes based on the received signals; paragraph 0064, discussing that in the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data…In some embodiments, servers, controllers, switches, etc., can be monitored using a number of protocols, and at a certain point alarms can be queued up and cloud agent 306 can send the alarms to the cloud. Alarms can be reactive or proactive (e.g., track consumables on a machine and generate an alarm when time to reorder, monitor cycle counts on a machine and generate an alarm when to schedule preventative maintenance, generate an alarm when temperatures go out of defined bandwidths,…, etc.) [i.e., generating an alarm when temperatures go out of defined bandwidths also suggests obtaining a set of environmental information]; paragraph 0065);
send a first set of machine instructions to control the operation of a peripheral machine operatively coupled to the problematic machine (paragraph 0008, discussing a cloud-based infrastructure that facilitates gathering, transmitting, and remotely storing control and automation data and relating information; paragraph 0046, discussing that the controller outputs appropriate control signaling to the field devices in accordance with the decisions made by the control program. These outputs can include device actuation signals, temperature or position control signals, operational commands to a machining or material handling robot, mixer control signals, motion control signals, and the like; paragraph 0050, discussing that industrial devices having smart configuration capability can be configured to automatically detect and communicate with the cloud platform upon installation at any facility...In another exemplary application, cloud-based diagnostic applications can monitor the health of respective automation systems or their associated industrial devices across an entire plant, or across multiple industrial facilities that make up an enterprise. Cloud-based lot control applications can be used to track a unit of product through its stages of production and collect production data for each unit as it passes through each stage (e.g., abnormal flags, etc.); paragraph 0051, discussing monitoring conditions of the various industrial systems and the devices that make up those systems (e.g., events that may result in machine downtime,…, etc.). Remote monitoring of these industrial assets would allow plant personnel to view plant data generated by their systems from a remote location, and could facilitate remote notification in response to a detected system event requiring attention; paragraph 0053, discussing a cloud computing infrastructure for remote monitoring services using infrastructure constructs. FIG. 2 illustrates a general high-level overview of such a cloud computing infrastructure. In this exemplary architecture, a number of industrial assets reside on a plant network in a manufacturing environment. These assets can include industrial controllers that monitor and control I/O device, a data server, a motor drive, and a remote I/O interface that remotely interfaces a group of I/O devices to one or more of the industrial controllers…; paragraph 0062, discussing that cloud agent 306 may also associate metadata with selected subsets of the [i.e., This shows that a first set of machine instructions is sent to control the operation of a peripheral machine operatively coupled to the problematic machine]; paragraphs 0004, 0060);

select a first set of contacts from a hierarchical contact list as a function of a first potential severity correlated with the first set of information about the first problematic workflow event associated with the problematic machine (paragraph 0079, discussing that FIG. 11 illustrates an exemplary notification architecture that can be leveraged in connection with intelligent alarming. In this example system, reporting services residing on the cloud platform can include a notification component and an analytics component. Analytics component 1106 can determine whether selected subsets of industrial data stored on cloud storage meet one or more predefined notification conditions. These can include such conditions as detecting a transition to a particular machine state, detecting an alarm condition,…, or other such conditions that can be detected through analysis of the industrial data. When an actionable condition is detected within the industrial data, analytics component 1106 can inform notification component 1104 that personnel [i.e., identifying the one or more specific plant employees who are to receive the notification corresponds to select a first set of contacts from a hierarchical contact list]; paragraph 0080, discussing that notification component 1104 can determine this notification information by cross-referencing configuration data that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information [i.e., identifying which personnel are to be notified for a given type of condition suggests selecting a first set of contacts from a hierarchical contact list as a function of a first potential severity correlated with the first set of information about the first problematic workflow event associated with the problematic machine]. When analytics component 1106 determines that a subset of the industrial data requires action to be taken by plant personnel, notification component 1104 can reference configuration data 1108 to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. Configuration data 1108 can maintain multiple separate personnel lists respectively associated with different types of actionable situations. In some embodiments, the personnel list selected for a given notification can be at least partly a function of context data associated with the relevant subset of industrial data 1110. For example, if industrial data 1110 indicates that a process parameter has exceeded a setpoint value, notification component 1104 can identify the list of personnel to receive the notification based on the area or workcell to which the process parameter relates [i.e., This shows that a first set of contacts is selected from a hierarchical contact list as a function of a first potential severity correlated with the first set of information about the first problematic workflow event associated with the problematic machine]);

automatically make an attempt to notify each of the first set of contacts (paragraph 0079, discussing that when an actionable condition is detected within the industrial data 1110, analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification, as well as information identifying a user notification device, phone number, or email address for each person to be notified; paragraph 0080, discussing that notification component 1104 can determine this notification information by cross-referencing configuration data 1108 that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component 1106 determines that a subset of the industrial data 1110 requires action to be taken by plant personnel, notification component 1104 can reference configuration data 1108 to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. Configuration data 1108 can maintain multiple separate personnel lists respectively associated with different types of actionable situations.  In some embodiments, the personnel list selected for a given notification can be at least partly a function of context data associated with the relevant subset of industrial data 1110.  For example, if industrial data 1110 indicates that a process parameter has exceeded a setpoint value, notification component 1104 can identify the list of personnel to receive the notification based on the area or workcell to which the process parameter relates; paragraph 0081, discussing that once the appropriate personnel and devices to be notified have been determined, notification component 1104 can deliver notifications 1114 to one or more notification destinations [i.e., delivering the notification to appropriate personnel and devices corresponds to automatically making an attempt to notify each of the first set of contacts]. The notification can be sent to an Internet-capable client device, such as a phone, a tablet computer, a desktop computer, or other suitable devices… Notification component 1104 can also be configured to send the 

receive a response from the first set of contacts regarding the first problematic workflow event (paragraph 0051, discussing that remote monitoring of these industrial assets would allow plant personnel to view plant data generated by their systems from a remote location, and could facilitate remote notification in response to a detected system event requiring attention; paragraph 0079, discussing that when an actionable condition is detected within the industrial data 1110, analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification, as well as information identifying a user notification device, phone number, or email address for each person to be notified; paragraph 0081, discussing that once the appropriate personnel and devices to be notified have been determined, notification component 1104 can deliver notifications 1114 to one or more notification destinations. The notification can be sent to an Internet-capable client device 1118, such as a phone, a tablet computer, a desktop computer, or other suitable devices. In some embodiments, a cloud application running on the cloud platform can provide a mechanism for notified personnel to communicate with one another via the cloud.  Notification component 1104 can also be configured to send the notification 1114 periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device 1118) [i.e., This shows that a response from the first set of contacts regarding the first problematic workflow event is received]);

generate a second set of information about a second problematic workflow event as a function of the response from the first set of contacts regarding the first problematic workflow event (paragraph 0081, discussing that notification component 1104 can also be configured to [i.e., This shows that a second set of information about a second problematic workflow event as a function of the response from the first set of contacts regarding the first problematic workflow event is generated – this interpretation is consistent with Applicant’s Specification at paragraph 0015, which indicates that “Responses to an attempt to notify a client could trigger yet another problematic workflow event. For example, the system could determine that a key contact person is not reachable or is otherwise unavailable.” Similarly, the notification component in Maturana attempts to solve the problem by sending the notification to devices associated with secondary personnel if the primary personnel is not available], or other such escalation measures);

select a second set of contacts from the hierarchical contact list (paragraph 0081, discussing that notification component 1104 can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device). The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time.  This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures [i.e., This shows that a second set of contacts from the hierarchical contact list is selected]); and
automatically make an attempt to notify each of the second set of contacts (paragraph 0081, discussing that notification component 1104 can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device). The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures).

While Maturana teaches automatically make an attempt to notify each of the first set of contacts and selecting a second set of contacts from the hierarchical contact list, it does not explicitly teach that the notifying is done by automatically escalating through a first series of contact methods for the at least one of the first set of contacts and that the selecting  a second set of contacts is done as a function of a second potential severity associated with the response from the first set of contacts regarding the first problematic workflow event. Maturana does not explicitly teach that the set of environmental information is related to the problematic workflow event, wherein the environmental information comprises information ancillary to the problematic workflow event; wherein the machine instructions cause a second sensor coupled to the peripheral machine to analyze a deficiency of the problematic machine; in response to the analyzed deficiency of the problematic machine and the environmental information, send a second set of machine instructions to the problematic machine, wherein the second set of machine instructions causes the problematic machine to continue operating at a reduced capacity based on user inputted parameter/value entries associated with the problematic machine; by automatically escalating through a first series of contact methods for the at least one of the first set of contacts, wherein the first set of contacts are associated with a set of contact priorities for each contact, and wherein the set of contact priorities ranks and prioritizes contact methods; select a second set of contacts from the hierarchical contact list by automatically escalating through a first series of contact methods for the at least one of the first set of contacts, wherein the first set of contacts are associated with a set of contact priorities for each contact, and wherein the set of contact priorities ranks and prioritizes contact methods; select a second set of contacts from the hierarchical contact list as a function of a second potential severity associated with the response from the first set of contacts regarding the first problematic workflow event; and automatically make an attempt to notify each of the second set of contacts about an updated workflow by automatically escalating through a second series of contact methods for the at least one of the second set of contacts. Schneier in the analogous art of notification systems teaches:

select a second set of contacts from the hierarchical contact list as a function of a second potential severity associated with the response from the first set of contacts regarding the first problematic workflow event (paragraph 0005, discussing methods and systems for dynamic network intrusion monitoring, detection and response. These methods and systems may be used to deploy and provide a managed security monitoring service (the "MSM service") that monitors a customer's network activity using a probe or "sentry" system, collects status data from monitored components, analyzes the collected data for activity possibly implicating security concerns, alerts and transmits information about such activity to trained security analysts working at secure operations centers ("SOCs"), and then guides the security analysts and customer through an appropriate response; paragraph 0087, discussing a flowchart showing an exemplary implementation of incident handling by a security analyst. In step 500, a security analyst is notified by his or her console that a problem ticket has arrived. In step 505, the security analyst picks up the ticket, and in step 510, he or she begins to investigate it…In step 525, the analyst determines whether he or she can handle the ticket or whether the ticket needs to be escalated. If the ticket needs to be escalated, the ticket can be transferred to another analyst for investigation [i.e., This ]. Once an analyst is capable of handling the ticket, he or she determines the symptoms, vulnerabilities and recommended solutions associated with the ticket; paragraph 0097, discussing that FIG. 6 is a diagram illustrating exemplary escalation scenarios for various types of escalation. For problem resolution purposes, an incident may be escalated from security analysts to senior security analysts to security engineers and finally to the network intelligence and engineering organizations of the MSM service itself...; paragraph 0099, discussing that escalations may be of various types, including time-based and event-driven. Time-based escalations can be intended to capture problems that have remained in a particular state beyond a specified period of time. Event-based escalations can be designed to trigger immediately when a predefined condition is met. When escalation criteria are met, workflow procedures can be defined to perform one or more actions. Examples of such actions include: sending notification of the problem to the appropriate group or individual; reassigning the problem; escalating from first level support to second level support to manager of the day; escalating to upper management; generating a report for the problem; and incrementing or decrementing the priority of the problem); and

automatically make an attempt to notify each of the second set of contacts about an updated workflow (paragraph 0063, discussing that SOCRATES 6000 can send alerts to MSM service personnel or customer contacts. Such alerts can be delivered by a wide variety of means including email, pager, telephone and cellular phone depending on a variety of factors...; paragraph 0087, discussing that FIG. 5 is a flowchart showing an exemplary implementation of incident handling by a security analyst. In step 500, a security analyst is notified by his or her console that a problem ticket has arrived. In step 505, the security analyst picks up the ticket, and in step 510, he or she begins to investigate it…In step 525, the analyst determines whether he or [i.e., This shows that an attempt to notify each of the second set of contacts about an updated workflow is automatically made]; escalating to upper management…; paragraph 0107, discussing that escalation procedures can help ensure that the time frames for problem resolution are being met and that no problem remains unresolved. These timeframes can be built into the SOCRATES system with predetermined triggers that automatically escalate an incident based on the length of time it goes without valid resolution. For example, escalation in the form of notifying the assigned-to group might be required if a problem remains in an "open" or "assigned" state for longer than 60 minutes).

Maturana is directed toward systems and methods for incident monitoring and notification. Schneier is directed toward methods and systems for event monitoring, detection and response. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maturana with Schneier because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying Maturana to include Schneier’s features for selecting a second 

While the Maturana-Schneier combination teaches automatically making an attempt to notify each of the second set of contacts about an updated workflow, it does not explicitly teach that the attempt to notify each of the second set of contacts is done by automatically escalating through a second series of contact methods for the at least one of the second set of contacts. The Maturana-Schneier combination does not explicitly teach that the set of environmental information is related to the problematic workflow event, wherein the environmental information comprises information ancillary to the problematic workflow event; wherein the machine instructions cause a second sensor coupled to the peripheral machine to analyze a deficiency of the problematic machine; in response to the analyzed deficiency of the problematic machine and the environmental information, send a second set of machine instructions to the problematic machine, wherein the second set of machine instructions causes the problematic machine to continue operating at a reduced capacity based on user inputted parameter/value entries associated with the problematic machine; by automatically escalating through a first series of contact methods for the at least one of the first set of contacts, wherein the first set of contacts are associated with a set of contact priorities for each contact, and wherein the set of contact priorities ranks and prioritizes contact methods; and by automatically escalating through a second series of contact methods for the at least one of the second set of contacts. Solomon in the analogous art of notification systems teaches:

automatically make an attempt to notify each of the first set of contacts by automatically escalating through a first series of contact methods for the at least one of the first set of contacts (col. 1, lines 15-17: “The present invention relates generally to computer automated scheduling and notification of resources.”; col. 4, lines 13-35, discussing generating schedules for managing team members responsible to be on-call for responding to incidents. These schedules may be configured to schedule team members and manage the rotation of on-call schedules for team members assigned to one or more schedule layers. The schedules are employed to determine which team member may be responsible to respond and/or resolve incidents that may be reported and/or detected. If a team member is determined to be the on-call or responsible team member, the notification engine may determine the methods for notify the responsible of the incidents. Further, the notification engine may monitor whether the responsible team has received the notification. If the notification message is not acknowledged by the responsible team member, the notification engine may employ other notification methods in an attempt to ensure that the responsible team member is notified [i.e., The other notification methods correspond to the first series of contact methods for the at least one of the first set of contacts]. In some cases, the notification engine may determine that a notification message should be sent to one or more additional team members; col. 27, lines 9-19, discussing that team members may establish a profile that includes the information necessary to use notification methods they prefer. The team member profile may include rules for determining from among various notification methods. Such rules may take into account various factors, such as, time-of-day, severity of the underlying incident,…, number times notified (e.g., the first notification may use email but the second notification may use SMS), or the like, or combination thereof; col. 8, lines 4-17),
wherein the first set of contacts are associated with a set of contact priorities for each contact, and wherein the set of contact priorities ranks and prioritizes contact methods (col. 8, lines 4-17, discussing that schedule manager server 116 employs various techniques for generation of resource schedules and notification policies. Schedule manager server 116 may be operative to perform notifications based on one or more notification rules and/or policies. Also, schedule manager server 116 may be arranged to interface/integrate with one or more external systems such as telephony carriers, email systems, web services, or the like, to send notifications relating to scheduling and/or incidents…; col. 27, lines 9-19, discussing that team members may establish a profile that includes the information necessary to use notification methods they prefer. The team member profile may include rules for determining from among various notification methods [i.e., This shows that the first set of contacts are associated with a set of contact priorities for each contact]. Such rules may take into account various factors, such as, time-of-day, severity of the underlying incident,…, number times notified (e.g., the first notification may use email but the second notification may use SMS), or the like, or combination thereof [i.e., A rule indicating that the first notification may use email but the second notification may use SMS suggests that the set of contact priorities ranks and prioritizes contact methods]; col. 28, lines 9-17, discussing that if the incident remains unacknowledged by a responsible team member beyond the timeout value associated with that step in the escalation policy, or the contacted user explicitly requests it, the process may advance to the next step in the escalation policy. In at least one of the various embodiments, this may involve retrieving another schedule, and once again looking up the on call person by repeating the block 1405 against the new schedule; col. 28, lines 58-65, discussing that the notification methods that may be available for the responsible team member may be determined. In at least one of the various embodiments, each team member may have notification profiles that include information that may be used for notifying them, such as, email address, phone numbers, or the like. These profiles may also include the team member's preferences for when and how to be notified); and 
 by automatically escalating through a second series of contact methods for the at least one of the second set of contacts (abstract, discussing that if a team member is determined to be the on-call or responsible team member, the notification engine may determine the methods for notifying the responsible of the incidents; col. 4, lines 13-35, discussing generating schedules for managing team members that may be responsible to be on-call for responding to incidents that may occur…The schedules may be employed to determine which team member may be responsible to respond and/or resolve incidents that may be reported and/or detected. If a team member is determined to be the on-call or responsible team member, the notification engine may determine the methods for notify the responsible team member of the incidents. Further, the notification engine may monitor whether the responsible team has received the notification. If the notification message is not acknowledged by the responsible team member, the notification engine may employ other notification methods in an attempt to ensure that the responsible team member is notified [i.e., This shows that the escalation is done through a second series of contact methods for the at least one of the second set of contacts]. In some cases, the notification engine may determine that a notification message should be sent to one or more additional team members; col. 8, lines 4-17, discussing that schedule manager server 116 may be operative to perform notifications based on one or more notification rules and/or policies. Also, schedule manager server 116 may be arranged to interface/integrate with one or more external systems such as telephony carriers, email systems, or the like, to send notifications relating to scheduling and/or incidents; col. 27, lines 9-19, discussing that team members may establish a profile that includes the information necessary to use notification methods they prefer. The team member profile may include rules for determining from among various notification methods. Such rules may take into account various factors, such as, time-of-day, severity of the underlying incident,…, number times notified (e.g., the first notification may use email but the second notification may use SMS), or the like, or combination thereof; col. 28, lines 9-17, [i.e., This shows that an attempt to notify each of the second set of contacts is automatically made]; col. 28, lines 58-65, discussing that the notification methods that may be available for the responsible team member may be determined. In at least one of the various embodiments, each team member may have notification profiles that include information that may be used for notifying them, such as, email address, phone numbers, or the like. These profiles may also include the team member's preferences for when and how to be notified). 

The Maturana-Schneier combination describes features related to incident monitoring and reporting. Solomon is directed toward methods and systems for managing incidents. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Maturana-Schneier combination with Solomon because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying the Maturana-Schneier combination to include Solomon’s features for automatically make an attempt to notify each of the first set of contacts by automatically escalating through a first series of contact methods for the at least one of the first set of contacts; wherein the first set of contacts are associated with a set of contact priorities for each contact, and wherein the set of contact priorities ranks and prioritizes contact methods, and automatically make an attempt to notify each of the second set of contacts about an updated workflow by automatically escalating through a second series of contact methods for the at least one of the second set of contacts, in the manner claimed, would serve the motivation of delivering 

The Maturana-Schneier-Solomon combination does not explicitly teach that the environmental information is related to the problematic workflow event, wherein the environmental information comprises information ancillary to the problematic workflow event; wherein the machine instructions cause a second sensor coupled to the peripheral machine to analyze a deficiency of the problematic machine; in response to the analyzed deficiency of the problematic machine and the environmental information, send a second set of machine instructions to the problematic machine, wherein the second set of machine instructions causes the problematic machine to continue operating at a reduced capacity based on user inputted parameter/value entries associated with the problematic machine. However, Sustaeta in the analogous art of dynamic diagnostics of systems, machines, and processes teaches these concepts. Sustaeta teaches:

obtaining a set of environmental information related to the problematic workflow event, wherein the environmental information comprises information ancillary to the problematic workflow event (paragraph 0002: “The present invention relates to the art of dynamic diagnostics and prognostics of systems, machines, processes and computing devices.”; paragraph 0019, discussing that operating states of the machine may be determined based on workload...Similarly, expected environment (e.g., temperature, pressure, vibration,...) information and possible [i.e., This shows that a set of environmental information related to the problematic workflow event is obtained]…For example, many failures of machines can be attributed to environmental influences that can contribute to failure of the machine. By monitoring and controlling such influences in a dynamic and proactive manner, machine failure can be mitigated; paragraph 0170, discussing that the controller receives the process variable measurement signals from the atmospheric pressure sensor,…, the flow sensor, the temperature sensor,…, and other process sensors, together with the setpoint; paragraph 0198, discussing that the diagnostic component may process signals related to flow, pressure, current, noise, vibration, temperature, and/or other parameters of metrics associated with the motorized system; paragraph 0095);
wherein the machine instructions cause a second sensor coupled to the peripheral machine to analyze a deficiency of the problematic machine (paragraph 0026, discussing that a controller operatively associated with the system includes a diagnostic component to diagnose an operating condition associated with the pump. The operating conditions detected by the diagnostic component may include motor or pump faults, or failure and/or degradation, and/or failure prediction in one or more system components. The controller provides a control signal to the system motor drive according to a setpoint and a diagnostic signal from the diagnostic component according to the diagnosed operating condition in the pump. The diagnostic component may perform signature analysis of signals from one or more sensors associated with the pump or motorized system, in order to diagnose the operating condition [i.e., This shows that a deficiency of the problematic machine is analyzed]; paragraph 0027, discussing that signal processing may be performed in order to ascertain failure, or other deleterious effects on system performance; paragraph 0068, discussing that the invention employs a performance driven approach to leverage off developments in diagnostic and prognostic algorithms, smart machines and components, new sensor technologies, smart sensors, and integrate these technologies among others in a framework of an enterprise-wide asset management (EAM) system; paragraph 0103, discussing that the subject invention employs highly sophisticated diagnostic data gathering, generation and analysis techniques…Diagnostic information as employed by the subject invention can be information regarding a condition of system components or operating conditions that will accelerate wear and hasten failure of critical system elements. For example, information which identifies a level of degradation of a bearing element,…, the amount of time motor windings were operated at elevated temperature or that cavitation is occurring is useful diagnostic information. Such information can be combined to automatically alter prescribed control action, within allowable limits, to maintain useful operation and potentially reduce stress and degradation rate(s) of weakened components…; paragraphs 0070, 0073); and
in response to the analyzed deficiency of the problematic machine and the environmental information, send a second set of machine instructions to the problematic machine, wherein the second set of machine instructions causes the problematic machine to continue operating at a reduced capacity based on user inputted parameter/value entries associated with the problematic machine (paragraph 0091, discussing that the invention analyzes not only state information with respect to components, but also state information with respect to extrinsic factors (e.g., ambient temperature, dust, contaminants, pressure, humidity/moisture,…) that may affect future state of components [i.e., This shows that the deficiency of the problematic machine and the environmental information is analyzed]…For example, many failures of machines can be attributed to environmental influences that can contribute to failure of the machine. By monitoring and controlling such influences in a dynamic and proactive manner, machine failure can be mitigated; paragraph 0027 discussing that signal processing may be performed in order to ascertain failure, or other deleterious effects on system performance, whereby the control of the system may be modified in order to prevent further degradation, extend the remaining service life of one or more system components, or to prevent unnecessary stress to other system components [i.e., This shows that a second set of machine instructions are sent to the problematic machine]. In this regard, the diagnostic component may process signals related to flow, pressure,..., and temperature associated with the motorized system. The altered system control may extend the life of the machinery to maximize throughput while insuring there is not failure for a specified period of time and not longer. Having the machinery live longer than the minimum necessary will require operating the machinery at an even lower level of efficiency [i.e., operating the machinery at an even lower level of efficiency corresponds to causing the problematic machine to continue operating at a reduced capacity]; paragraph 0074, discussing that in a critical event situation, intelligent nodes can collaborate, negotiate use of resources, alter function and control of intelligent components and share resources in order to collectively detect, mitigate impact, and maintain critical services, and restore functionality in an optimal manner…; paragraph [i.e., Running the machines at 60% rather than 90% also suggests causing the problematic machine to continue operating at a reduced capacity] which would result in machinery prognostics indicating we may extend the next scheduled maintenance down time for another four months reducing the maintenance labor and repair parts costs. This will also result in reducing excess inventory over a prescribed period of time as well as result in an overall savings associated with less power consumption as well as increasing life expectancy of the machines as a result of operating the machines as a reduced working rate; paragraph 0097, discussing that it is possible to change how the system is controlled to alter the rate of machinery degradation or stress…; paragraphs 0025, 0109).



As per claim 2, the Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 1. Maturana further teaches wherein the first sensor comprises a user interface through which a human user manually enters a portion of the first set of information (paragraph 0004, discussing that because of the large number of system variables that must be monitored and controlled in near real-time, industrial automation systems often generate vast amounts of near real-time data. Data relating to machine health, alarm statuses, operator feedback (e.g., manually entered reason codes associated with a downtime condition) [i.e., This shows that the first sensor comprises a user interface through which a human user manually enters a portion of the first set of information], and the like are often monitored, and in some cases recorded, on a continuous basis. This data is generated by the many industrial devices that can make up a given automation system, including the industrial controller and its associated I/O, telemetry devices for near real-time metering, motion control devices, visualization applications, etc.; paragraph 0057, discussing that an on-premise cloud agent is configured to collect and organize the live or historical data from the controllers, either directly or by accessing data historian 304, and send the collected data to the cloud platform. The process of collecting the data involves intelligent sorting and organizing based on defined criteria, including but not limited to time of occurrence and/or user-defined priorities. Cloud agent 306 can be a Windows service) that periodically collects and transmits serialized and compressed data into the cloud domain. Cloud agent 306 can comply with standard agent communication to communicate with other on-premise agents, as well as agents in the cloud platform that perform high-analytics on the industrial data. FIG. 3 depicts data historian 304 as the data source for cloud agent 306. This configuration can be useful when there are a large number of data points to monitor…; paragraph 0108, discussing that one or more PLCs can communicate and cooperate with various network devices across the network. This can include substantially any type of control, communications module, computer, (I/O) device, sensor, actuator, and human machine interface (HMI) that communicate via the network, which includes control, automation, and/or public networks).
As per claim 3, the Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 1. Maturana further teaches wherein the first sensor comprises a computer sensor configured to detect at least a portion of the first set of information (paragraph 0004, discussing that because of the large number of system variables that must be monitored and controlled in near real-time, industrial automation systems often generate vast amounts of near real-time data. Data relating to machine health, alarm statuses,…,electrical or mechanical load over time, and the like are often monitored on a continuous basis. This data is generated by the many industrial devices that can make up a given automation system, including the industrial controller and its associated I/O, telemetry devices for near real-time metering [i.e., This shows that the first sensor comprises a computer sensor configured to detect at least a portion of the first set of information], motion control devices, visualization applications, etc.; paragraph 0045, discussing that industrial devices can include such devices as industrial controllers; field devices such as sensors and meters; paragraph 0085, discussing that one or more of the cloud-based agents 1202 can push an on-premise request for local analytics to the on-premise cloud agent 1212. In response, the on-premise cloud agent 1212 can perform the requested analytics locally at the plant facility 1222 and return a result to the cloud-side agents 1202. To perform the local analytics, on-premise cloud agent 1212 may access local data at the plant level (e.g., controller data, historian data, status or telemetric data from one or more industrial devices, etc.) and perform all or a portion of the analytics on this local data. This localized analytic operation may be part of a larger analytical operation performed on the stored data by virtual servers 1206;paragraphs 0060, 0062). 

As per claim 4, the Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 1. Maturana further teaches wherein the first sensor comprises a sensor configured to inspect a product to determine whether quality standards have been met  (paragraph 0004, discussing that in addition to production statistics, data relating to machine [i.e., This shows that a product is inspected to determine whether quality standards have been met]; paragraph 0051, discussing monitoring conditions of the various industrial systems and the devices that make up those systems to prevent harmful or catastrophic events from occurring (e.g., events that may result in machine downtime, sub-standard product quality, etc.); paragraph 0064, discussing that the alarms queue relates to abnormal situations.  This alarms queue can comprise multiple queues associated with different alarm priorities, to allow for individual processing for different alarms having different levels of criticality. Servers, controllers, switches, etc., can be monitored, and at a certain point alarms can be queued up and cloud agent 306 can send the alarms to the cloud. Alarms can be reactive (e.g., alarms that trigger when a motor fails, when a CPU crashes, etc.) or proactive (e.g., track consumables on a machine and generate an alarm when time to reorder,…, generate an alarm when temperatures go out of defined bandwidths, etc.); paragraph 0079, discussing an exemplary notification architecture that can be leveraged in connection with intelligent alarming. Reporting services residing on the cloud platform can include a notification component and an analytics component. Analytics component 1106 can determine whether selected subsets of industrial data stored on cloud storage meet one or more predefined notification conditions. These can include such conditions as detecting that a particular process value has exceeded a defined setpoint, detecting a transition to a particular machine state, detecting an alarm condition, determining that a specified production goal has been achieved, or other such conditions that can be detected through analysis of the industrial 

As per claim 5, the Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 1. Maturana further teaches wherein the computer-operated controller is configured to automatically make an attempt to notify each of the first set of contacts (paragraph 0079, discussing that when an actionable condition is detected within the industrial data, analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification, as well as information identifying a user notification device, phone number, or email address for each person to be notified; paragraph 0080, discussing that notification component 1104 can determine this notification information by cross-referencing configuration data that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component 1106 determines that a subset of the industrial data requires action to be taken by plant personnel, notification component 1104 can reference configuration data to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. Configuration data 1108 can maintain multiple separate personnel lists respectively associated with different types of actionable situations. The personnel list selected for a given notification can be at least partly a function of context data associated with the relevant subset of industrial data. For example, if industrial data indicates that a process parameter has exceeded a setpoint value, notification component 1104  [i.e., delivering the notification to appropriate personnel corresponds to automatically making an attempt to notify each of the first set of contacts].The notification can be sent to an Internet-capable client device, such as a phone, a tablet computer, a desktop computer, or other suitable devices…Notification component 1104 can also be configured to send the notification 1114 periodically at a defined frequency until the recipient positively responds to the notification). 

While Maturana teaches wherein the computer-operated controller is configured to automatically make an attempt to notify each of the first set of contacts, it does not explicitly teach 
wherein the computer-operated controller is configured to prioritize each of the first set of contacts relative to one another, and wherein the computer-operated controller is configured to automatically make an attempt to notify each of the first set of contacts as a function of its priority. However, Schneier in the analogous art of notification systems teaches this concept. Schneier teaches:

wherein the computer-operated controller is configured to prioritize each of the first set of contacts relative to one another, and wherein the computer-operated controller is configured to automatically make an attempt to notify each of the first set of contacts as a function of its priority (abstract, discussing that the analyst may follow a predetermined escalation procedure in the event he or she is unable to resolve the problem without assistance from others. Various customer personnel can be alerted in a variety of ways depending on the nature of the problem and the status of its resolution; paragraph 0087, discussing that FIG. 5 is a flowchart showing an exemplary implementation of incident handling by a security analyst. In step 500, a security [i.e., This shows that each of the first set of contacts is prioritized relative to one another]. If another analyst is available at the same SOC, he or she can process the ticket; paragraph 0111).

Maturana is directed toward systems and methods for incident monitoring and notification.
Schneier is directed toward methods and systems for event monitoring, detection and response. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maturana with Schneier because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification 

As per claim 6, the Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 1. Maturana further teaches wherein the second set of information comprises an unavailability of at least one of the first set of contacts (paragraph 0081, discussing that notification component 1104 can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification. The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period [i.e., This shows that the second set of information comprises an unavailability of at least one of the first set of contacts – this interpretation is consistent with Applicant’s Specification at paragraph 0015, which indicates that “Responses to an attempt to notify a client could trigger yet another problematic workflow event. For example, the system could determine that a key contact person is not reachable or is otherwise unavailable.” Similarly, the notification component in Maturana attempts to solve the problem by sending the notification to devices associated with secondary personnel if the primary personnel is not available], or other such escalation measures).
As per claim 7, the Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 6. Although not taught by Maturana, Schneier in the analogous art of notification systems teaches further comprising a scheduler that reschedules a task for at least one of the second set of contacts, wherein the step of automatically making the attempt to notify each of the second contacts comprises transmitting the rescheduled task to the at least one of the second set of contacts (paragraph 0087, discussing an exemplary implementation of incident handling by a security analyst. In step 500, a security analyst is notified by his or her console that a problem ticket has arrived. In step 505, the security analyst picks up the ticket, and in step 510, he or she begins to investigate it…In step 525, the analyst determines whether he or she can handle the ticket or whether the ticket needs to be escalated. If the ticket needs to be escalated, the ticket can be transferred to another analyst for investigation [i.e., This shows that a task is rescheduled for at least one of the second set of contacts]. Once an analyst is capable of handling the ticket, he or she determines the symptoms, vulnerabilities and recommended solutions associated with the ticket; paragraph 0097, discussing that FIG. 6 is a diagram illustrating exemplary escalation scenarios for various types of escalation. For problem resolution purposes, an incident may be escalated from security analysts to senior security analysts to security engineers and finally to the network intelligence and engineering organizations of the MSM service itself….; paragraph 0099, discussing that escalations may be of various types, including time-based and event-driven. Time-based escalations can be intended to capture problems that have remained in a particular state beyond a specified period of time. Event-based escalations can be designed to trigger immediately when a predefined condition is met. When escalation criteria are met, workflow procedures can be defined to perform one or more actions. Examples of such actions include: sending notification of the problem to the appropriate group or individual; reassigning the problem; escalating from first level support to second level support to manager of the day; escalating to upper management; generating a report for the problem; and incrementing or decrementing the priority of the problem).

Schneier is directed toward methods and systems for event monitoring, detection and response. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maturana with Schneier because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying Maturana to include Schneier’s features for rescheduling a task for at least one of the second set of contacts, and transmitting the rescheduled task to the at least one of the second set of contacts, in the manner claimed, would serve the motivation of orchestrating the management of problem tickets, thereby providing an effective monitoring, detection and response system (Schneier at paragraphs 0003, 0015), or in the pursuit of automating event escalation and fault resolution processes; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, the Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 1. Maturana further teaches wherein the computer-operated controller is further configured to receive the response to the attempt to notify at least one of the first set of contacts as a transmission of at least a portion of the second set of information from the at least one of the first set of contacts (paragraph 0051, discussing that remote monitoring of these industrial assets would allow plant personnel to view plant data generated by their systems from a remote location, and could facilitate remote notification in response to a detected system event requiring attention; paragraph 0079, discussing that when an actionable condition is detected within the industrial data , analytics component 1106 can inform notification component 1104 that [i.e., This shows that a response to the attempt to notify at least one of the first set of contacts is received]. The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period [i.e., This shows that a second set of information about a second problematic workflow event as a function of the response from the first set of contacts regarding the first problematic workflow event is generated – this interpretation is consistent with Applicant’s Specification at paragraph 0015, which indicates that “Responses to an attempt to notify a client could trigger yet another problematic workflow event. For example, the system could determine that a key contact person is not reachable or is otherwise unavailable.” Similarly, the notification component in Maturana determines if the primary personnel is not available], or other such escalation measures).

receive the response to the attempt to notify at least one of the first set of contacts as a transmission of at least a portion of the second set of information from the at least one of the first set of contacts (col. 28, lines 9-17, discussing that if the incident remains unacknowledged by a responsible team member beyond the timeout value associated with that step in the escalation policy, or the contacted user explicitly requests it, the process may advance to the next step in the escalation policy [i.e., This shows that a response to the attempt to notify at least one of the first set of contacts is received as a transmission of at least a portion of the second set of information from the at least one of the first set of contacts]. In at least one of the various embodiments, this may involve retrieving another schedule, and once again looking up the on call person by repeating the block 1405 against the new schedule).

As per claim 11, the Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 1. Maturana further teaches wherein the response to the attempt to notify at least one of the first set of contacts comprises an alarm triggered when the at least one of the first set of contacts fails to respond within a threshold period of time (paragraph 0081, discussing that notification component 1104 can also be configured to send the notification  periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device). The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time [i.e., The predetermined amount of time corresponds to the threshold period of time]. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures).

As per claim 13, Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 1. Maturana further teaches wherein the computer-operated controller is further configured to notify at least one of the second set of contacts as a function of the second set of information (paragraph 0080, discussing that notification component can determine this notification information by cross-referencing configuration data that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component determines that a subset of the industrial data requires action to be taken by plant personnel, notification component can reference configuration data to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. Configuration data can maintain multiple separate personnel lists respectively associated with different types of actionable situations. The personnel list selected for a given notification can be at least partly a function of context data associated with the relevant subset of industrial data; paragraph 0081, discussing that notification component can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device). The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures).

Maturana does not explicitly teach reschedule a task of at least one of the second set of contacts. However, Schneier in the analogous art of notification systems teaches this concept (paragraph 0087, discussing an exemplary implementation of incident handling by a security [i.e., This shows that a task of at least one of the second set of contacts is rescheduled – the senior security analyst corresponds to the at least one of the second set of contacts]; paragraph 0099, discussing that when escalation criteria are met, workflow procedures can be defined to perform one or more actions. Examples of such actions include: sending notification of the problem to the appropriate group or individual; reassigning the problem; escalating from first level support to second level support to manager of the day; escalating to upper management; generating a report for the problem; and incrementing or decrementing the priority of the problem; paragraph 0107).

Maturana is directed toward systems and methods for incident monitoring and notification.
Schneier is directed toward methods and systems for event monitoring, detection and response. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maturana with Schneier because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying Maturana to include Schneier’s features for rescheduling a task 

As per claim 14, the Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 13. Maturana further teaches wherein the computer-operated controller is further configured to automatically make the attempt to notify at least one of the second set of contacts (paragraph 0080, discussing identifying which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component 1106 determines that a subset of the industrial data requires action to be taken by plant personnel, notification component 1104 can reference configuration data to determine which personnel should be notified...Configuration data can maintain multiple separate personnel lists respectively associated with different types of actionable situations…; paragraph 0081, discussing that notification component 1104 can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification. The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period [i.e., This shows that an attempt to notify at least one of the second set of contacts is automatically made], or other such escalation measures).
by transmitting the rescheduled task to the at least one of the second set of contacts. However, However, Schneier in the analogous art of notification systems teaches this concept (paragraph 0087, discussing an exemplary implementation of incident handling by a security analyst. In step 500, a security analyst is notified by his or her console that a problem ticket has arrived. In step 505, the security analyst picks up the ticket, and in step 510, he or she begins to investigate it…In step 525, the analyst determines whether he or she can handle the ticket or whether the ticket needs to be escalated. If the ticket needs to be escalated, the ticket can be transferred to another analyst for investigation [i.e., This shows that the rescheduled task is transmitted to the at least one of the second set of contacts]. Once an analyst is capable of handling the ticket, he or she determines the symptoms, vulnerabilities and recommended solutions associated with the ticket; paragraph 0097, discussing a diagram illustrating exemplary escalation scenarios for various types of escalation. For problem resolution purposes, an incident may be escalated from security analysts to senior security analysts to security engineers and finally to the network intelligence and engineering organizations of the MSM service itself...; paragraph 0099, discussing that escalations may be of various types...When escalation criteria are met, workflow procedures can be defined to perform one or more actions. Examples of such actions include: sending notification of the problem to the appropriate group or individual; reassigning the problem; escalating from first level support to second level support to manager of the day; escalating to upper management; generating a report for the problem; and incrementing or decrementing the priority of the problem; paragraph 0109).

Maturana is directed toward systems and methods for incident monitoring and notification.
Schneier is directed toward methods and systems for event monitoring, detection and response. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maturana with Schneier because the  transmitting the rescheduled task to the at least one of the second set of contacts, in the manner claimed, would serve the motivation of orchestrating the management of problem tickets, thereby providing an effective monitoring, detection and response system (Schneier at paragraphs 0003, 0015), or in the pursuit of automating event escalation and fault resolution processes; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, the Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 1. Maturana further teaches wherein the computer-operated controller is further configured to select the second set of contacts from the hierarchical contact list as a function of the second set of information (paragraph 0080, discussing that notification component can determine this notification information by cross-referencing configuration data that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component determines that a subset of the industrial data requires action to be taken by plant personnel, notification component can reference configuration data to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. Configuration data can maintain multiple separate personnel lists respectively associated with different types of actionable situations. In some embodiments, the personnel list selected for a given notification can be at least partly a function of context data associated with the relevant subset of industrial data; paragraph 0081, discussing that notification 

As per claim 17, the Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 1. Maturana further teaches wherein the at least one of the first set of contacts comprises a second sensor configured to detect a threshold amount of a material, and wherein the response to the attempt to notify the at least one of the first set of contacts comprises a signal that indicates that the second sensor has detected less than the threshold amount of the material (paragraph 0004, discussing that because of the large number of system variables that must be monitored and controlled in near real-time, industrial automation systems often generate vast amounts of near real-time data. In addition to production statistics, data relating to machine health, alarm statuses, operator feedback, electrical or mechanical load over time, and the like are often monitored on a continuous basis. This data is generated by the many industrial devices that can make up a given automation system, including the industrial controller and its associated I/O, telemetry devices for near real-time metering, motion control devices, visualization applications, lot traceability systems, etc.; paragraph 0045, discussing that the industrial devices can make up one or more automation systems operating within the respective facilities…Industrial devices can include such devices as industrial controllers; field devices such as sensors and meters; motor drives; operator interfaces; industrial robots, barcode markers and readers;…; or 

As per claim 18, the Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 17. Maturana further teaches wherein the computer-operated controller is configured to, upon receiving the signal that indicates that the second sensor has detected less than the threshold amount of the material, automatically transmit a request to deliver some of the material (paragraph 0003, discussing that industrial controllers interact with field devices on the plant floor to control automated processes relating to such objectives as product manufacture, material handling, batch processing, supervisory control, and other such applications. Industrial controllers store and execute user-defined control programs to effect decision-making in connection with the controlled process…[i.e., controlling procedures relating to material handling suggests transmitting a request to deliver some of the material]; paragraph 0064, discussing that through the configuration interface provided by cloud agent 306, users at the plant facility can dynamically configure one or more message queues that respectively define how the data is processed in the cloud platform.  Separate queues have been defined for alarms, live data, historical data, and motor drive data. The historical data queue relates to time-series records…The alarms queue relates to abnormal situations, where the alarm data can also be accessed through the API. This alarms queue can comprise multiple queues associated with different alarm priorities, to allow for individual processing for different alarms having different levels of criticality. Servers, controllers, etc., can be monitored using a number of protocols, and at a certain point alarms can be queued up and cloud agent 306 can send the alarms to the cloud. Alarms can be reactive (e.g., alarms that trigger when a motor fails, when a CPU crashes,…, etc.) or proactive (e.g., track consumables on a machine and generate an alarm when time to reorder [i.e., This shows that a request to deliver some of the material is transmitted upon receiving the signal that indicates that the second sensor has detected less than the threshold amount of the material], monitor cycle counts on a machine and generate an alarm when to schedule preventative maintenance, generate an alarm when temperatures go out of defined bandwidths, send a notification when a computer's memory is 80% full, etc.)).


As per claim 8, the Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 1. Although not taught by the Maturana-Schneier-Solomon-Sustaeta combination, McGreevy teaches wherein the second set of information comprises an unavailability of a machine in an assembly line (abstract, discussing a visualization system integrated with an enterprise manufacturing intelligence (EMI) system utilizing preconfigured EMI data models, workflow reports and process event notifications to optimize a manufacturing process; paragraph 0033, discussing that the EMI system analyzes the process data combined with data of other parts of the manufacturing facility and generates workflow reports and notifications for investigation of predicted process problems or maintenance work orders. This information is then automatically delivered to the appropriate visualization system for invoking action by the appropriate personnel; paragraph 0057, discussing that in another aspect of the operator notification component 402, the operator can receive an initial or updated workflow report based on new production information provided by the visualization system 100.  The operator can review the new workflow report and adjust the product production schedule accordingly. For example, a product run that was scheduled to end at the midpoint of the operators' shift may be required to continue until the end of the operators' shift because another line contributing to the required production amount is down  [i.e., This shows that the second set of information comprises an unavailability of a machine in an assembly line] and not expected to return to production before the end of the current shift).

The Maturana-Schneier-Solomon-Sustaeta combination describes features related to incident monitoring and notification. McGreevy is directed toward systems and methods for 

As per claim 9, the Maturana-Schneier-Solomon-Sustaeta-McGreevy combination teaches the scheduling system of claim 8. Although not taught by Maturana, Schneier in the analogous art of notification systems teaches further comprising a scheduler that reschedules a task for at least one of the second set of contacts, wherein the step of automatically making the attempt to notify each of the second set of contacts comprises transmitting the rescheduled task to the at least one of the second set of contacts (paragraph 0087, discussing an exemplary implementation of incident handling by a security analyst. In step 500, a security analyst is notified by his or her console that a problem ticket has arrived. In step 505, the security analyst picks up the ticket, and in step 510, he or she begins to investigate it…In step 525, the analyst determines whether he or she can handle the ticket or whether the ticket needs to be escalated. If the ticket [i.e., This shows that a task is rescheduled for at least one of the second set of contacts]. Once an analyst is capable of handling the ticket, he or she determines the symptoms, vulnerabilities and recommended solutions associated with the ticket; paragraph 0097, discussing a diagram illustrating exemplary escalation scenarios for various types of escalation. For problem resolution purposes, an incident may be escalated from security analysts to senior security analysts to security engineers and finally to the network intelligence and engineering organizations of the MSM service itself….; paragraph 0099, discussing that when escalation criteria are met, workflow procedures can be defined to perform one or more actions. Examples of such actions include: sending notification of the problem to the appropriate group or individual; reassigning the problem; escalating from first level support to second level support to manager of the day; escalating to upper management; generating a report for the problem; and incrementing or decrementing the priority of the problem).

Maturana is directed toward systems and methods for incident monitoring and notification.
Schneier is directed toward methods and systems for event monitoring, detection and response. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maturana with Schneier because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying Maturana to include Schneier’s features for rescheduling a task for at least one of the second set of contacts, and transmitting the rescheduled task to the at least one of the second set of contacts, in the manner claimed, would serve the motivation of orchestrating the management of problem tickets, thereby providing an effective monitoring, detection and response system (Schneier at paragraphs 0003, 0015), or in the pursuit of 

While the Maturana-Schneier combination teaches reschedules a task for at least one of the second set of contacts, the Maturana-Schneier-Solomon-Sustaeta combination does not explicitly teach that the task is for the assembly line. However, McGreevy in the analogous art of event handling systems teaches this concept. McGreevy teaches:

a scheduler that reschedules a task for the assembly line (paragraph 0057, discussing that the operator can receive an initial or updated workflow report based on new production information provided by the visualization system. The operator can review the new workflow report and adjust the product production schedule accordingly. For example, a product run that was scheduled to end at the midpoint of the operators' shift may be required to continue until the end of the operators' shift because another line contributing to the required production amount is down and not expected to return to production before the end of the current shift [i.e., This shows that a task for the assembly line is rescheduled]; paragraph 0075, discussing that the notification list is prioritized based on different criteria. The criteria can include operator or engineer location, criticality of the notification and corrective action or resolution order requirements based on the corrective action. The priorities are intended to reflect the most efficient order for resolving all of the problems. For example, the EMI interface component may prioritize the notification list based on its knowledge that the hopper jam must be cleared before the line can be restarted. In another example, the EMI interface component may prioritize the notification list based on its knowledge that the operator is in close proximity to one of the problems requiring corrective action even though that particular problem would not normally be the first problem requiring resolution).


As per claim 19, the Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 18. Although not explicitly taught by the Maturana-Schneier-Solomon-Sustaeta combination, McGreevy teaches:
 
wherein the computer-operated controller is further configured to alter a schedule of at least one of the second set of contacts as a function of the signal that indicates that the second sensor has detected less than the threshold amount of the material, and wherein the computer-operated controller is further configured to automatically make the attempt to notify at least one of the second set of contacts by transmitting the altered schedule to the at least one of the second set of contacts (paragraph 0073, discussing that in another aspect at 706 of the method 700 of maintaining a dynamic workflow report, process data provided by the operator, engineer or other sources such as raw materials are reevaluated in light of the existing workflow report. In some circumstances changes from any of these data sources can lead to a need to update the workflow report for implementation by the operator [i.e., updating the schedule of the operator based on a change in the amount of raw materials suggests altering a schedule of at least one of the second set of contacts as a function of the signal that indicates that the second sensor has detected less than the threshold amount of the material]. For example, if another line assisting in the manufacture of the current product has an equipment failure resulting in significant downtime, then the workflow report for the remaining manufacturing lines must be updated with additional manufacturing quantity requirements...In another example, a shortage of raw materials is discovered before the production lines requiring the raw materials are shutdown because of the insufficiency. An orderly changeover to a secondary product is allowed because of the updated workflow report; paragraph 0074, discussing a method for notifying the appropriate personnel of production problems requiring corrective action. In one aspect at 802, a list of production problems requiring corrective action notification is generated based on data collected by the EMI system. The list of notifications can include destinations of operators, engineers, other facility locations or an audit system; paragraph 0076, discussing that the appropriate personnel are notified of the requirement of corrective action. In the case of process downtime problems, the operator is typically the appropriate individual to notify…In the case of low raw material indications, other facility personnel task with the order and supply of raw materials are the appropriate individuals to notify [i.e., This shows that an attempt to notify at least one of the second set of contacts by transmitting the altered schedule to the at least one of the second set of contacts is automatically made]. It should be noted that a plurality of the above referenced individuals can be notified simultaneously. In all cases, the audit system is notified of any and all changes associated with the product manufacturing).


24.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over in view of Maturana in view of Schneier, in view of Solomon, in view of Sustaeta, in further view of Guggari et al., Pub. No.: US 2004/0088115 A1, [hereinafter Guggari].

As per claim 16, the Maturana-Schneier-Solomon-Sustaeta combination teaches the scheduling system of claim 1. While the Maturana-Schneier-Solomon-Sustaeta combination wherein the computer-operated controller is further configured to prioritize each of the second set of contacts as a function of the second potential severity and wherein the computer-operated controller is further configured to automatically make an attempt to notify each of the second set of contacts as a function of its priority. However, Guggari in the analogous art of notification systems teaches this concept. Guggari teaches:

wherein the computer-operated controller is further configured to prioritize each of the second set of contacts as a function of the second potential severity and wherein the computer-operated controller is further configured to automatically make an attempt to notify each of the second set of contacts as a function of its priority (paragraph 0031, discussing a notification system to immediately inform service personnel of problems as necessary, such as a message or email to a cell phone or pager or computer pop up message. There is also a receipt affirmation function that confirms that a notification message was received and acknowledged. Secondary and tertiary notifications are sent when a primary recipient does not acknowledge an affirmative notification within a configurable time limit. A severity report associated with a given problem is represented by a blinking color when it is unacknowledged and remains a blinking color until the given problem is cleared and returns to green or clear status. Severity reports once acknowledged [i.e., This shows making an attempt to notify each of the second set of contacts as a function of its priority]. The event can be a report on an equipment status, process execution or an operational item. The requesting user will receive a severity report message; paragraph 0032).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Liao, Pub. No.: US 2013/0197854 A1 – describes a system and method for diagnosing machine tool component faults.

C.	Schulze et al., Pub. No.: US 2015/0369640 A1 – describes methods and systems for automated monitoring of sensors associated with a tool used in a manufacturing process.
D.	Maturana et al., Pub. No.: US 2005/0034023 A1 – describes collaborative interaction among different agents for the purposes of diagnosis and taking corrective action.
E.	Drees, Patent No.: US 9,753,455 B2 – describes a building management system with fault analysis.
F.	Kapella, Victor. "A framework for incident and problem management." International Network Services whitepaper (2003) – describes supporting mechanisms such as 
escalation procedures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683